Citation Nr: 1602491	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  07-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches and blackouts secondary to head trauma.

2. Entitlement to a total disability rating based individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for headaches and blackouts.

The Board previously remanded this claim for additional development in September 2014.

This appeal is also before the Board on an appeal from a December 2011 rating decision, which denied the Veteran's claim for total disability based on individual unemployability (TDIU).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is given and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  
38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).  The Board finds that a remand is necessary in order to obtain a medical examination, which includes a medical opinion as to the etiology of the Veteran's headaches and blackouts, supported by a sufficient review of the evidence of record and sufficient rationale.  

With respect to the Veteran's service connection claim, the Veteran has asserted that he experiences both headaches and blackouts secondary to injuries incurred during an assault by another soldier while the Veteran was on active duty in Iceland.  The Veteran has asserted that his symptoms began subsequent to this assault and have continued since that time.  

Currently, the claims file contains two medical opinions as to the nexus between this assault and the Veteran's current condition.  These opinions were offered after VA examinations in October 2014 and January 2015.  Both examinations and the subsequent opinions were offered by the same examiner, who opined on both occasions that the Veteran's headaches and blackouts were "less likely than not...incurred in or caused by the claimed in-service injury, event or illness."  In reaching such a conclusion, the examiner explained that the record contained "no documentation in the Veteran's [service treatment records] surrounding claimed incident which resulted in claimed chronic headache condition."  The examiner also stated that this opinion was supported by the fact that the record contained no medical records from between 1970 and 2013, with respect to the Veteran's headache and blackout condition.

However, a review of the claims file in this case reveals that the Veteran's service treatment records do include documentation surrounding the assault alleged by the Veteran.  Specifically, the Veteran's service treatment records contain an October 1969 report that he had "contusions about [the] face following [a] fight".  This report also noted contusions, abrasions, and swelling of the Veteran's face with tenderness at the base of the nose.  An x-ray of the Veteran's facial bones was conducted at the time, which found no fractures.    

Furthermore, the record also contains post-service medical records dated between 1970 and 2013 which discuss the claimed condition.  The claims file contains two separate records from November 1979 which discuss a recent, and sudden, loss of consciousness that the Veteran experienced in November 1979.  The record also contains a November 1985 physical examination of the Veteran which showed normal neurological functioning, however, the record also contains examinations in February 2007 and January 2011 during which the Veteran reported blackouts. 

Accordingly, it appears that the Veteran's October 2014 and January 2015 examinations were conducted with an insufficient review of the relevant evidence in the file.  For that reason, a remand is necessary in order to obtain a medical opinion which fully considers the relevant evidence and is supported by adequate rationale.  

With respect to the Veteran's claim for TDIU, a review of the record reveals that subsequent to the Veteran's December 2011 rating decision denying his claim, he submitted a notice of disagreement in January 2012, along with new and material evidence.  Because that evidence was submitted within one year of the rating decision, the Veteran's December 2011 rating decision was not final.  The Veteran also submitted new and material evidence in February 2013.  Then, in March 2013 the Veteran's representative at the time filed a written request to withdraw the Veteran's claim for TDIU.  Accordingly, the RO mailed a notice to the Veteran in February 2014 which informed him that no further action would be taken on his TDIU claim, but that if he filed the same claim within one year of that date, the effective date of his original claim would be honored as if it were not withdrawn.  The Veteran then submitted an application for TDIU in March 2014, and he was issued a statement of the case in July 2014.  The Veteran then submitted new and material evidence relating to his TDIU claim in August and September 2014.  

In February 2015 the Veteran submitted a VA Form 21-8940 that provided work history information.  Notwithstanding the Veteran's ongoing TDIU claim, the RO then issued a rating decision based in August 2015, which also denied the Veteran's claim for TDIU.  

The Board finds that it holds jurisdiction over the Veteran's TDIU claim, and that it remains in appellate status.  Ordinarily, the withdrawal of a claim is regarded as a withdrawal of the Veteran's notice of disagreement.  38 C.F.R. § 20.204(c) (2015).  Accordingly, when the Veteran refiled his claim in March 2014, he should have received a another rating decision, because he had submitted new and material evidence within one year of his rating decision and he no longer had a valid notice of disagreement on file.  However, the RO instead provided the Veteran with a statement of the case, which indicated that "this is the first step in appealing to the Board of Veterans Appeals" and that "to complete your appeal, you must file a formal appeal" for which they enclosed a VA Form 9.  Thus, in providing the Veteran this information, the RO indicated to him that his notice of disagreement had remained in effect, and that he need only perfect his appeal.  This error on the part of the RO should not prejudice the Veteran, and so the Board finds that the Veteran's January 2012 notice of disagreement is effective, which thus confers jurisdiction over this claim on the Board.

The Board also finds that the August 2015 rating decision was incorrectly issued, given that the Veteran's October 2010 claim for TDIU was ongoing at the time this rating decision was issued.  Further, this decision did not indicate a review of the new and material evidence in the file.

The Board having jurisdiction over this appeal, the Board notes that the Veteran's TDIU claim was last adjudicated in the July 2014 statement of the case, notwithstanding the August 2015 rating decision.  Thereafter, the Veteran submitted new and material evidence in August and September 2014.  Thus, the Veteran is entitled to RO consideration of his new evidence.  38 C.F.R. § 19.37(a) (2015).  For that reason, a REMAND is also necessary in this case in order for the RO to fully consider all evidence relating to the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new examination of his headaches and blackouts by an appropriate VA examiner who is qualified to assess neurological disorders, other than the examiner who performed the October 2014 and January 2015 examinations.  The examiner must be provided with the entirety of the claims file, all of which must be reviewed by the examiner.  The examiner must also conduct any testing warranted by the examination of the Veteran.  The results of any testing must be clearly reported in the examiner's report.  

After such an examination and review has been completed, the examiner must offer their opinion as to whether it is at least as likely as not that the Veteran's current headaches and blackouts are causally related to the his in-service assault.  

In doing so, the examiner must accept that the Veteran was assaulted during military service. The examiner also must consider the Veteran's lay statements regarding the continuity of headaches and blackouts that he has experienced since this assault.  

Finally, the examiner must provide clear rationale for any opinion provided.

2. After completing the above development, as well as any other warranted development, and after reviewing the additional evidence provided with respect to the Veteran's TDIU claim, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the Veteran's claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.  With regard to the Veteran's TDIU claim, he and his representative must also be afforded opportunity to perfect his appeal.  

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed by the AOJ.  The purpose of this REMAND is to ensure compliance with the Veteran's due process rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

